Case: 13-50998      Document: 00512749846         Page: 1    Date Filed: 08/28/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals

                                    No. 13-50998
                                                                                 Fifth Circuit

                                                                               FILED
                                  Summary Calendar                       August 28, 2014
                                                                          Lyle W. Cayce
UNITED STATES OF AMERICA,                                                      Clerk


                                                 Plaintiff–Appellee

v.

RAMIRO DIAZ-ORTIZ, also known as Jose Rangel Ididro, also known as Jose
Isidro Rangel-Romero, also known as Isidro Rangel,

                                                 Defendant–Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:12-CR-232


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       Ramiro Diaz-Ortiz challenges the substantive reasonableness of his 12-
month revocation sentence.           We review his sentence under the plainly
unreasonable standard. See United States v. Miller, 634 F.3d 841, 843 (5th
Cir. 2011). Although Diaz-Ortiz argues that this standard is incorrect, he




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50998    Document: 00512749846      Page: 2   Date Filed: 08/28/2014


                                  No. 13-50998

acknowledges that this argument is foreclosed and he raises it only to preserve
the issue for further review.
      At the revocation hearing, the district court acknowledged Diaz-Ortiz’s
arguments.    The district court expressed its concern with his four prior
reentries following deportation, the speed with which he returned to the
United States after his most recent departure, and his use of numerous aliases,
false birth dates, drugs, and alcohol.       These reasons echo the relevant
sentencing factors under 18 U.S.C. § 3553(a), particularly the need to deter
future criminal conduct and protect the public from further crimes by Diaz-
Ortiz, as well as the kinds of sentences available generally and for Diaz-Ortiz’s
situation in particular. See § 3553(a)(2)-(5).
      We find no indication in the record that the district court failed to
account for a factor that should have received significant weight, gave such
weight to an improper factor, or clearly erred in balancing the relevant
sentencing factors. See United States v. Cooks, 589 F.3d 173, 186 (5th Cir.
2009). Diaz-Ortiz has failed to overcome the presumption of reasonableness
accorded his sentence. See United States v. Lopez-Velasquez, 526 F.3d 804, 809
(5th Cir. 2008). The judgment of the district court is AFFIRMED.




                                        2